Citation Nr: 0307911	
Decision Date: 04/25/03    Archive Date: 04/30/03

DOCKET NO.  99-17 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a higher initial evaluation for post-
traumatic stress disorder, currently rated as 30 percent 
disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from May 1961 to April 1970.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

The Board observes that in March 2002 and March 2003 briefs, 
the veteran's representative raised additional potential 
claims for consideration, including a claim of service 
connection for hearing loss, and secondary service connection 
claims, including claims of aggravation of nonservice-
connected disability by a service-connected disability, in 
relation to the veteran's service-connected diabetes 
mellitus.  As none of these issues have been adjudicated by 
the RO, these matters are not currently before the Board.  
Accordingly, these potential claims are referred to the RO 
for any necessary action.  See 38 C.F.R. § 20.200 (2002). 


FINDINGS OF FACT

1.  VA has substantially complied with the requirements of 
the Veterans Claims Assistance Act of 2000.

2.  The veteran's service-connected PTSD is productive of 
occupational and social impairment, with deficiencies in most 
areas, such as work, family relations, thinking or mood, due 
to such symptoms as: near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships.

3.  The veteran is unemployable because of his service-
connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a higher initial evaluation of 70 
percent for post-traumatic stress disorder have been 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, Part 4, including §§ 4.7, 
4.130, Diagnostic Code 9411 (2002).

2.  The criteria for a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities have been approximated.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.340, 3.341, 4.10, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

Initially, the Board is satisfied that VA has met its duties 
under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475 114 Stat. 2096 (Nov. 9, 2000).  See 
38 U.S.C.A. §§ 5103, 5103A; see also 38 C.F.R. §§ 3.102, 
3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The Board finds that VA met its duties to notify in this 
case.  The veteran was provided adequate notice as to the 
evidence necessary to substantiate his claim, as well as the 
applicable laws and regulations, as indicated in the October 
1998, July 1999, July 2001 and November 2001 rating 
decisions, the August 1999 statement of the case, the October 
1999 and September 2000 supplemental statements of the case, 
and in letters from VA.  VA also attempted to inform the 
veteran of which evidence he was to provide and which 
evidence VA would attempt to obtain on his behalf, as noted 
in correspondence dated in October 1998 and November 2001.  
Further, the Board finds that VA met its duty to assist by 
making satisfactory efforts to ensure that relevant evidence 
was associated with the claims file, noting that it contains 
the veteran's service medical and personnel records, social 
security records and VA treatment records.  The veteran was 
also given VA examinations in October 1998 and February 2003, 
as well as the opportunity to testify at a hearing on this 
appeal, which was held in October 1999.  

The competent medical evidence for review in this case 
consists of the veteran's service medical and personnel 
records, VA treatment records dated from May 1998 to June 
2001, VA examination reports dated in October 1998 and 
February 2003, and a large packet of social security records.  
The claims file also contains several written statements from 
the veteran and his representative, as well as a transcript 
of the veteran's October 1999 testimony at the RO.  The Board 
has carefully reviewed, considered and weighed the probative 
value of all of the relevant evidence of record.

Entitlement to a Higher Initial Evaluation for Post-Traumatic 
Stress Disorder

Disability ratings are intended to compensate reductions in 
earning capacity as a result of a specific disability.  The 
ratings are intended, as far as can practicably be 
determined, to compensate for the average impairment of 
earning capacity resulting from such disability in civilian 
occupations.  38 U.S.C.A. § 1155.  Evaluation of a service-
connected disability requires review of the entire medical 
history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  It 
is also necessary to evaluate the disability from the point 
of view of the veteran working or seeking employment, per 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding 
the extent of the disability in his favor.  38 C.F.R. § 4.3.  
If there is a question as to which evaluation to apply, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The Board notes that the veteran first expressed disagreement 
with the original assignment of a disability rating following 
the award of service connection for post-traumatic stress 
disorder (PTSD), and as such, the severity of his disability 
will be considered during the entire period from the initial 
assignment of the disability rating to the present, as well 
as the potential applicability of staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

The veteran is currently assigned a 30 percent rating for 
PTSD under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, 
effective from August 27, 1998.  Under the Rating Schedule, 
PTSD is rated at 30 percent where there is occupational and 
social impairment with occasional decreases in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions and recent events.  A 50 percent 
rating is assigned where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
the retention of only highly learned material or forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is for assignment where 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships.  A 100 percent rating 
is assigned where there is total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation 
or own name.  See 38 C.F.R. § 4.130.

The Board finds that the veteran's service-connected PTSD 
warrants a higher initial evaluation of 70 percent, and no 
more, under DC 9411.  See 38 C.F.R. §§ 3.102, 4.7.  In doing 
so, the Board notes that the veteran has reported near-
continuous depression since the time of his original service 
connection claim, an important symptom listed under the 
criteria for a 70 percent rating.  The veteran was afforded a 
new VA examination in February 2003, where the examiner was 
asked to parse apart the veteran's symptoms between his 
service-connected PTSD and an additional diagnosis of 
nonservice-connected major depressive disorder, if possible.  
The Board realizes that the VA examiner did not make a 
finding of this nature in the written report, but he did 
comment that the veteran is "certainly 100 percent 
disabled," and further commented that the veteran's PTSD 
accounts for at least 50 percent of this disability.  
Accordingly, the Board observes that the veteran's daily 
depression symptomatology alone warrants at least a 50 
percent rating under DC 9411, as the Board cannot make its 
own finding as to the role that the veteran's nonservice-
connected major depressive disorder may play in his overall 
disability picture.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

Additional support for a 70 percent rating under DC 9411 is 
found in the veteran's documented inability to maintain 
personal relationships.  The Board observes that the veteran 
has been divorced since the conclusion of an 8-year marriage 
in 1974, and that he has testified to a long estrangement 
from his only child, a product of that marriage.  The Board 
realizes that the veteran has reported some personal romantic 
involvements since his divorce, but the evidence shows that 
the veteran has been largely unsuccessful in these types of 
relationships.  The veteran also states that he has mainly 
lived alone, has no friends, and only relates to fellow 
veterans in his group counseling sessions.  He has also 
testified to problems dealing with co-workers and supervisors 
in past jobs.  

The evidence additionally shows that the veteran regularly 
suffers from frequent flashbacks, nightmares, sleep 
disturbances and panic attacks in relation to Vietnam combat 
trauma and his current PTSD.  He has reported that he is 
easily angered, startled and stressed, other highly relevant 
symptomatology under DC 9411.  Further, he has required 
weekly individual and/or group therapy sessions for PTSD 
treatment since the time of his diagnosis in mid-1998, as 
well as medication since that time.    

VA medical records also show that the veteran was assigned a 
Global Assessment of Functioning Scale score (GAF score) of 
45 in August 1998 and February 2003, and of 51 in October 
1998.  A GAF score is highly probative, as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).  A score of 41-50 contemplates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A score of 51-60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  See 
DSM-IV at 44-47.  In this case, the Board finds that the 
veteran's GAF scores indicate that throughout his claim 
period, his symptomatology is more nearly evaluated as 
serious, and reflective of serious impairment in his social 
and occupational functioning.

Therefore, in light of all of the relevant evidence of 
record, the Board finds that a higher initial evaluation of 
70 percent for PTSD under 38 C.F.R. § 4.130, DC 9411, is 
warranted in the veteran's case.  Further, the evidence more 
nearly approximates the finding of 70 percent under DC 9411, 
as opposed to a 100 percent rating, per 38 C.F.R. § 4.7.  The 
Board observes that the evidence does not document total 
occupational and social impairment because of PTSD, so as to 
require a 100 percent schedular rating under DC 9411.  See 
38 C.F.R. § 4.130.  The medical practitioners in this case 
have not observed gross impairment in thought processes and 
communication, or grossly inappropriate behavior.  There is 
no evidence of an intermittent inability to perform the 
activities of daily living.  There has been no documented 
disorientation as to time or place.  The veteran has 
occasionally reported thoughts of harming himself or others, 
but he has also reported his ability to move beyond these 
thoughts; as such, the Board finds that these reports are not 
representative of a persistent problem in this regard.  There 
has been some documentation of occasional memory loss, but it 
has not been noted to extend to memory loss for the names of 
the veteran's close relatives, occupation or name.  Finally, 
although the veteran reported at the February 2003 VA 
examination that he heard a woman's voice during reality 
testing, the examiner stated that there were no indicia of 
overt delusions, psychosis, or auditory or visual 
hallucinations.  Accordingly, the Board concludes that the 
evidence more nearly approximates a 70 percent schedular 
rating for PTSD under DC 9411.  38 C.F.R. § 4.7.

Entitlement to a Total Disability Evaluation Based on 
Individual Unemployability Due to Service-Connected 
Disabilities

The Board is required to address the issue of entitlement to 
a total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU) under 38 C.F.R. 
§ 4.16(b), in cases where the issue is expressly raised by 
the veteran or the record contains evidence that the veteran 
may be unable to secure or follow a substantially gainful 
occupation because of his service-connected disabilities.  
See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88 (1996).  
In the present case, the Board finds that the veteran has 
expressly raised this issue. 

TDIU ratings may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In 
determining whether an individual is unemployable by reason 
of service-connected disabilities, consideration must be 
given to the type of employment for which the veteran would 
be qualified.  Such consideration would include education and 
occupational experience.  Age may not be considered a factor.  
38 C.F.R. § 3.341.  Unemployability associated with advancing 
age or intercurrent disability may not be used as a basis for 
assignment of a total disability rating.  38 C.F.R. § 4.19.

The veteran is currently service-connected for diabetes 
mellitus at 40 percent.  Further, as noted above, he is now 
service-connected for PTSD at an increased disability rating 
of 70 percent from the date of his claim for service 
connection.   Accordingly, at the new 70 percent rating, the 
veteran's service-connected PTSD  alone renders him eligible 
for TDIU under the percentage requirements.  See 38 C.F.R. §§ 
3.340, 3.34l, 4.16(a).  The Board again notes that the 
February 2003 VA examiner found the veteran to be "100 
percent disabled" overall, noting that the veteran was at 
least 50 percent disabled from his service-connected PTSD.  
The evidence of record also reveals that the veteran last 
worked in mid-1998.  The Board acknowledges that the record 
reflects other nonservice-connected mental and physical 
problems that may contribute to the veteran's overall 
inability to obtain and maintain gainful employment, but as 
the veteran's 70 percent PTSD rating meets the percentage 
requirements for TDIU, the Board will disregard the potential 
relevance of this information, in accordance with 38 C.F.R. 
§ 4.16(a).

Accordingly, the Board finds that the veteran is unemployable 
as associated with his service-connected disabilities.  
Congress has created the veterans' benefits system to be both 
"paternalistic" and "uniquely pro-claimant."  See Jaquay 
v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 
222 F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 
1255 (Fed. Cir. 2000).  Accordingly, in a case such as this, 
where the evidence does not preponderate against the claim, 
and in recognition of the aforementioned guiding principles 
and with the application of the benefit of the doubt rule, 
the Board finds that the veteran's claim for TDIU should 
prevail.  See also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

Entitlement to a higher initial evaluation of 70 percent for 
post-traumatic stress disorder is granted. 

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities is granted.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

